                             IN THE UNITED STATES DISTRICT COURT FOR
                                 THE WESTERN DISTRICT OF VIRGINIA
                                        ROANOKE DIVISION

           MOUNTAIN VALLEY PIPELINE, LLC, )
                                           )
                      Plaintiff,           )
                                           )
                                           )
           v.                              )                Case No. 7:19-cv-0679
                                           )
           4.31 ACRES OF LAND, OWNED BY    )
            JAMES T. CHANDLER and KATHY E. )
            CHANDLER, et al.,              )
                                           )
                      Defendants.          )

                             PLAINTIFF’S WITNESS LIST AND EXHIBIT LIST

                        Pursuant to Fed. R. Civ. P. 26(a)(3) and the Court’s Scheduling Order,

           plaintiff Mountain Valley Pipeline, LLC (“MVP”) provides the following list of

           witnesses and exhibits:

                        I.     WITNESSES

                               A.    Witnesses Expected to Be Called

                                     1.     Joseph E. Thompson, Thompson Valuation &

                        Consulting, Inc., 133 Kirk Avenue SW, Roanoke, VA 24011. Mr.

                        Thompson will testify in accordance with MVP’s witness disclosures dated

                        April 22, 2020, May 12, 2020, and May 20, 2020, and his reports,

                        MVPVA007314-007420, MVPVA007754-007880, MVPVA007886-

                        008129, MVPVA008130-008160, and his declaration at Dkt. 36-1.

                                     2.     Kevin Wagner, Equitrans Midstream, 120 Professional

                        Place, Bridgeport, WV 26330. Mr. Wagner will testify in accordance with

                        MVP’s witness disclosures dated April 22, 2020.
Abingdon: 1126131-1
                                                                                                   2

                                    3.      Ricky Myers, Design Engineering Manager, Equitrans

                      Midstream, 2200 Energy Drive, Canonsburg, PA 15317. Mr. Myers may

                      be called to testify in accordance with MVP’s witness disclosures dated

                      April 22, 2020.

                             B.     Witnesses That May Be Called If the Need Arises

                                    1.      Brian Murphy, Landman II, Equitrans Midstream, 120

                      Professional Place, Bridgeport, WV 26330. Mr. Murphy may be called to

                      testify in accordance with MVP’s witness disclosures dated April 22, 2020.

                                    2.      Any photographer or videographer for the properties.

                                    3.      Any witnesses listed by defendant.

                                    4.      Any witnesses necessary to authenticate exhibits.

                                    5.      Any witnesses for impeachment or rebuttal.


                      II.    EXHIBITS

                             A.     Exhibits Expected to Be Offered

                                    1.      Order Issuing Certificates and Granting Abandonment

                      Authority issued by the Federal Energy Regulatory Commission on

                      October 13, 2017, attached to the complaint.

                                    2.      Pertinent sections of complaint and exhibits for the

                      subject properties.

                                    3.      Amendments to complaint and exhibits for the subject

                      properties.

Abingdon: 1126131-1
                                                                                                 3

                                      4.    Pipeline design engineering documents.

                      MVPVA005054-005055; MVPVA005057-005061; MVPVA005093-

                      005094; MVPVA005096-005100.

                                      5.    Exhibit maps. MVPVA005062; MVPVA005101.

                                      6.    Aerial map of the subject properties. MVPVA005053.

                                      7.    Alignment sheets for the subject properties.

                      MVPVA005063-005064.

                                      8.    Post-Construction Activities Presentation.

                      MVPVA002370-002383.

                                      9.    Photographs showing reclamation on the project and

                      description of photographs. MVPVA002228–002229, MVPVA002810-

                      002815, and MVPVA005670.

                                      10.   Deeds for subject properties. Chandler Deposition

                      Exhibits A-C.

                                      11.   Surveys of subject properties. Chandler Deposition

                      Exhibits D-F.

                                      12.   Road Maintenance Agreement. Chandler Deposition

                      Exhibit G.

                                      13.   Appraisal and rebuttal reports of Joseph E. Thompson,

                      or charts, sections, photographs, maps, resume, and exhibits therein.




Abingdon: 1126131-1
                                                                                                     4

                      MVPVA007314-007420; MVPVA007754-007880; MVPVA007886-

                      008129; MVPVA008130-008160.

                                     14.     Resume of Ricky Myers. MVPVA001084-001086.

                            B.       Exhibits That May Be Offered If the Need Arises

                                     1.      Typical Pipeline Construction Sequence.

                      MVP_0013636.

                                     2.      Description of construction activities and timelines.

                      MVPVA007881-007883; MVPVA007884-007885.

                                     3.      E&S plans. MVPVA008571-008579.

                                     4.      Thompson Deposition Exhibits 6-8.

                                     5.      Defendant’s disclosures and answers to interrogatories

                      and requests for production, including supplements.

                                     6.      Studies on any impact of natural gas pipelines on

                      property values. MVPVA000001-000720.

                                     7.      Uniform Standards of Professional Appraisal Practice

                      (2018-2019).

                                     8.      Uniform Appraisal Standards for Federal Land

                      Acquisitions (2016).

                                     9.      Photographs or imagery of the properties.

                                     10.     Documents filed or produced by the parties.

                                     11.     Any exhibits listed by defendant.


Abingdon: 1126131-1
                                                                                             5

                               12.    Any exhibits for impeachment or rebuttal.

                                             MOUNTAIN VALLEY PIPELINE, LLC

                                             By Counsel

Wade W. Massie
 VSB No. 16616
Seth M. Land
 VSB No. 75101
PENN, STUART & ESKRIDGE
P. O. Box 2288
Abingdon, VA 24212
Telephone: 276-628-5151
Facsimile: 276-628-5621
wmassie@pennstuart.com
sland@pennstuart.com

By /s/ Seth M. Land
       Seth M. Land


                                 CERTIFICATE OF SERVICE

           I hereby certify that, on this 24th day of August, 2020, the foregoing document

was electronically filed with the Clerk of the Court using the CM/ECF system, which will

send notification of such filing to counsel of record.

                                                  /s/ Seth M. Land
                                                     Seth M. Land




Abingdon: 1126131-1
